Citation Nr: 0738693	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  07-34 906	)	DATE
	)
	)


THE ISSUE

Whether a September 2, 1983 decision of the Board of 
Veterans' Appeals which denied entitlement to restoration of 
service connection for a psychoneurosis.

[The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a remand under a 
different docket number.]


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The moving party served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on an October 2007 motion filed by the moving 
party's attorney which sought a revision of a September 1983 
Board decision on the basis of clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 711 (West 2002); 38 C.F.R. 
§ 20.1400 et seq. (2007).


FINDINGS OF FACT

1.  By a rating action in April 1973, the RO granted the 
moving party's claim of entitlement to service connection for 
psychoneurosis (conversion reaction) effective December 20, 
1972.

2.  By a rating action in September 1982, the RO severed 
service connection for psychoneurosis (anxiety disorder with 
conversion and explosive features) effective September 1, 
1982.  The moving party appealed that decision to the Board.

3.  In a decision dated September 2, 1983, the Board denied 
entitlement to restoration of service connection for a 
psychoneurosis.

4.  The moving party has failed to show that the applicable 
statutory and regulatory provisions existing at the time of 
the September 1983 Board decision were incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.


CONCLUSION OF LAW

The Board's September 1983 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through counsel, contends that a September 
1983 Board decision was clearly and unmistakably erroneous in 
denying restoration of entitlement to service connection for 
a psychoneurosis.  Counsel for the moving party has 
essentially argued that that the Board misapplied 38 U.S.C. 
§ 311, and that the Board misapplied 38 C.F.R. § 3.105(d) by 
implying that the Board merely reweighed evidence of record 
to determine whether there was a reasonable doubt as to 
whether service connection should have been severed, rather 
than applying the more rigorous standard of showing the grant 
of service connection was clearly and unmistakably erroneous.

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining to the motion under consideration and 
then will move on to an analysis of the motion.

Pertinent Law and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the VCAA was made law.  The VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  Livesay, 15 Vet. App. at 179.  It was observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging such error is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  

The Board notes that the moving party has been accorded 
sufficient opportunity to present his contentions.  In this 
regard, the Board notes that in the October 2007 CUE motion, 
counsel for the moving party requested that the Board render 
a decision on whether the September 1983 Board decision 
contained CUE.  There is thus no indication that the moving 
party has further argument to present.

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §20.1400 (2007).  

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b) (2007); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2007); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2007).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2007).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2007); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 
1983 Board decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1982) [now 38 U.S.C.A. § 1110 (West 2002)].

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such.  38 U.S.C. § 311 (1982) [now 38 U.S.C.A. 
§ 1111 (West 2002)]. 

The implementing regulation provided that a veteran will be 
considered have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (1983).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (1982) [now 38 
U.S.C.A. § 1153 (West 2002).]; 38 C.F.R. § 3.306(a) (1983).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c) 
(1983).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (1983).

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  
38 C.F.R. § 3.105(a) (1983).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. 
§ 3.105(d) (1983). 

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. 
§ 3.105(d) (1983). 

Factual background

A short statement of facts is in order.  As was noted above, 
only evidence which was of record at the time of the 
September 1983 decision may be considered with respect to the 
present Board CUE claim.

The moving party's service medical records show that in 
connection with an October 1968 pre-induction examination he 
reported a history of depression or excessive worry.  
Psychiatric evaluation was normal, and a psychiatric disorder 
was not diagnosed.  

In July and August 1969, the moving party reported for sick 
call with various vague physical complaints.  The impression 
was chronic anxiety.  An October 1969 psychiatric evaluation 
revealed evidence that the moving party had certain long-
standing (existing prior to enlistment) 
emotional/characterological difficulties which would not 
necessarily disable him for satisfactory United States Marine 
Corps service.  In November 1969, the impression was 
inadequate personality with underlying anxiety.  In January 
1970, it was noted that the moving party was reactively 
depressed about orders to the Republic of Vietnam, but that 
he was in adequate emotional control.  There was no 
psychiatric contraindication to full duty.  In connection 
with a February 1971 separation examination, the psychiatric 
evaluation was normal and a psychiatric disorder was not 
diagnosed.

From November to December 1972, the moving party was 
hospitalized with a diagnosis of an anxiety state.  He filed 
a claim for service connection for a psychiatric disability 
in December 1972.  A report of an April 1973 VA 
neuropsychiatric examination reflects a diagnosis of 
psychoneurosis - conversion reaction in an emotionally 
immature person.  

By a rating action in April 1973, the RO granted service 
connection for conversion reaction effective December 20, 
1972.  The basis for the RO's decision was evidence of a 
"nervous disorder" in service as well as the existence of 
"NP symptoms" during the April 1973 VA examination.

Subsequent medical treatment records, to include a VA 
examination report in July 1980, continued the previous 
diagnosis of psychoneurosis - conversion reaction.  
A March 1982 VA psychiatric examiner redenominated the 
disability as generalized anxiety disorder, chronic, with 
conversion and explosive features.    

In April 1982, the RO proposed to sever service connection.  
In essence, the RO determined that no acquired psychiatric 
disability was present in service; rather, the moving party's 
in-service psychiatric problems were due to "a personality 
disorder of longstanding duration which existed prior to his 
induction into the military service" and was not aggravated 
thereby.  The RO further stated that "the first evidence of 
a psychoneurosis is contained in a hospital report . . . of 
11/29/72 to 12/8/72, more than 20 months after discharge from 
service."  The RO accordingly found that the April 1973 
rating decision was clearly and unmistakably erroneous.  

By a rating action in September 1982, the RO severed service 
connection for an anxiety disorder with conversion and 
explosive features effective September 1, 1982.  The April 
1982 proposal was incorporated by reference.  The moving 
party appealed to the Board.

During a February 1983 hearing, the moving party in essence 
testified that he had experienced emotional problems since 
being abused in boot camp.  Also added to the record were 
several identical lay statements to the effect that the 
moving party  was normal before service and was "nervous and 
confused" after service.    

In a decision dated September 2, 1983, the Board denied 
entitlement to restoration of service connection for a 
psychoneurosis.  The Board determined that the medical 
evidence of record demonstrated that a chronic psychoneurosis 
was not demonstrated in service.  Rather, the Board 
determined that the moving party's in-service psychiatric 
symptomatology was due to a personality disorder, and that an 
acquired psychiatric disability was not demonstrated until 
the December 1972 hospitalization, after service.  The Board 
further indicated that subsequent medical evidence did not 
serve to demonstrate that an acquired psychiatric disability 
existed in service.  

The Board therefore determined that the grant of service 
connection for a conversion reaction in April 1973 was 
clearly and unmistakably erroneous and that the rating 
decision of September 1982 severing service connection for 
that condition was proper based on the evidence of record.

Analysis

In alleging CUE in the September 2, 1983 Board decision, 
counsel for the moving party has in essence presented two 
arguments: that the Board misapplied 38 U.S.C. § 311, 
concerning aggravation of a pre-existing disability; and that 
the Board misapplied 38 C.F.R. § 3.105(d) in that the Board 
merely reweighed evidence of record to determine whether 
there was a reasonable doubt as to whether service connection 
should have been severed, rather than applying the more 
rigorous standard of showing the grant of service connection 
was clearly and unmistakably erroneous.  See the CUE motion 
dated October 1, 2007.  The Board will address each of these 
arguments in turn.

The moving party's counsel argues that the Board misapplied 
38 U.S.C. § 311 in failing to determine whether there was 
clear and unmistakable evidence that a preexisting disability 
was aggravated during service.  

The moving party's counsel's claim of error is based on a 
recent change in the interpretation of current 38 U.S.C.A. 
§ 1111 (formerly 38 U.S.C. § 311).  
See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  As this change in 
interpretation was well after the September 1983 Board 
decision, this alleged error cannot be CUE.  See 38 C.F.R. 
§ 20.1403(e).  

As was discussed in the law and regulations section above, 
the Board must apply the law as it existed in September 1983 
in determining whether CUE existed.  In 1983, 38 U.S.C. § 311 
and 38 C.F.R. § 3.303 (1983) required clear and unmistakable 
evidence of a preexisting disease or injury to rebut the 
presumption of soundness; there was not at that time an 
additional requirement that clear and unmistakable evidence 
establish that a preexisting disease or injury was not 
aggravated by service.

In any event, this argument presented by counsel for the 
moving party begs the question of whether there was in fact a 
pre-existing psychiatric disability 
(i.e., whether the statutory presumption of soundness had 
been rebutted).  
Absent a pre-existing disability, the matter of aggravation 
is moot. 

In its 1983 decision, while the Board noted that the moving 
party had provided a self report of a history of psychiatric 
symptomatology on entrance, the Board did not determine that 
a psychoneurosis preexisted service.  It is clear that the 
Board did not believe that the statutory presumption of 
soundness on enlistment had been rebutted.  Indeed, the 
moving party has not argued that point.  Therefore, the Board 
did not have to determine whether the current acquired 
psychoneurosis was aggravated by service.  Instead, the Board 
determined that the current acquired psychoneurosis was not 
incurred in service.  Therefore, the Board did not commit CUE 
as to any misapplication of 38 U.S.C. § 311 as to an acquired 
psychoneurosis.

In its 1983 decision, the Board found that the moving party 
had a personality disorder that preexisted service.  Pursuant 
to the provisions of 38 C.F.R. § 3.303(c), service connection 
could not be granted for a personality disorder in 1983 or 
earlier, including by way of aggravation.  After the 
September 1983 Board decision, VA Office of General Counsel 
determined that service connection could be granted for 
congenital or development disabilities based on aggravation.  
See VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently re-issued as 
VAOPGCPREC 82-90 (July 18, 1990) [congenital or developmental 
defects can be subject to superimposed disease or injury; if 
during a moving party's military service, superimposed 
disease or injury does occur, service connection may indeed 
be warranted for the resultant disability].  This 
interpretation was not in effect at the time of the September 
1983 Board decision and thus cannot be considered in 
assigning CUE. 

The moving party's counsel next asserts that "no VA decision 
in this case adequately addresses the regulatory requirements 
for severance."  The Board initially observes that any RO 
decision cannot be the subject of this motion as to Board 
CUE.  See 38 C.F.R. § 20.1104 (2007); see also Olson v. 
Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 
Vet. App. 352, 355 (1995) [prior RO decisions which are 
affirmed by the Board are subsumed by the final appellate 
decision].    

As for the September 1983 Board decision, the moving party's 
counsel notes that the "Federal Circuit recently held that 
under the plain language of 38 C.F.R. § 3.105(d), service 
connection may only be terminated when a medical professional 
certifies that their review of all the evidence indicates 
that a prior diagnosis is clearly erroneous."  See Request 
for revision based upon CUE in the September 1983 BVA 
decision, page 3 [emphasis added by the Board].  Curiously, 
the moving party's attorney did not specifically cite any 
Federal Circuit decision; however, this is of no moment.  As 
has been discussed above, the Board must apply the law as it 
existed in September 1983 in determining whether CUE.  

Moreover, the Board in its September 1983 decision did not 
have to apply 38 C.F.R. § 3.105(d), because the Board did not 
sever service connection based on a change in diagnosis.  
Rather, the Board severed service connection based on a 
finding that the moving party's diagnosed psychoneurosis was 
not incurred in active service.  Thus, the Board did not 
commit CUE as to any misapplication of 38 C.F.R. § 3.105(d) 
as to a change in diagnosis.

The moving party's counsel further asserts that the "Board 
also erred in September 1982 (sic) by re-weighing the 
evidence of record and since this did not meet the standard 
for severance set forth for severing service connection, the 
Board decision was in error."  See the October 1, 2007 CUE 
motion, page 3.  Although it is somewhat unclear, it appears 
that the moving party's counsel appears to be arguing that 
the Board misapplied 38 C.F.R. § 3.105(d) by merely 
reweighing the evidence of record, rather than applying the 
more rigorous standard of establishing that the grant of 
service connection in April 1973 was clearly and unmistakably 
erroneous.  

38 C.F.R. § 3.105(d) (1983) required that service connection 
would be severed only where evidence establishes that the 
grant of service connection was "clearly and unmistakably 
erroneous (the burden of proof being upon the Government)".  
Therefore, based on the evidence of record, VA had to show 
that it was clearly and unmistakably erroneous for service 
connection to have been granted in April 1973.  The question 
to be answered, therefore, is whether the September 1983 
Board applied the "clearly and unmistakably erroneous" 
standard contained in 38 C.F.R. § 3.05(d) or some less 
rigorous standard.    

There is no question that the Board referred to the "clearly 
and unmistakably erroneous standard" and indeed specifically 
cited 38 C.F.R. § 3.105 in the "Law and Regulations" 
section.  See the September 2, 1983 Board decision, page 3.  
Moreover, the Board stated:

. . . the grant of service connection for a conversion 
reaction is [sic] April 1973 was clearly and 
unmistakably erroneous, the Government having sustained 
its burden of proof in that respect."   
 
Id., page 7.  Finally, in its Conclusion(s) of Law, the Board 
stated: "There was clear and unmistakable error in the April 
1973 grant of service connection for a psychoneurosis."  The 
Board again cited 38 C.F.R. § 3.105.  Id., page 8.  

It is therefore clear that in September 1983 the Board 
applied the correct standard, found in 38 C.F.R. § 3.105,  in 
evaluating the initial grant of service connection in April 
1973.  The moving party has advanced no specific, cogent 
argument to the contrary. 

The Board observes  that although "clearly and unmistakably 
erroneous" was the standard found in 38 C.F.R. § 3.105 
(1983), there was nothing in the law and regulations further 
defining that term or explaining precisely how to apply that 
standard.  The Board indicated by way of its own explanation 
that "[o]rdinarily, service connection will not be severed 
on the basis of opinion or judgment when it is supportable on 
some reasonable basis."  See the September 1983 Board 
decision, page 6.  The Board then determined that "there is 
no reasonable evidentiary basis for a grant of service 
connection for a psychoneurosis . . . ."  Id. at page 7.  
The moving party's counsel has pointed to no evidence of 
record at the time of the September 1983 Board decision that 
would have provided a reasonable evidentiary basis for the 
grant of service connection in April 1973.  
    
The moving party's counsel's contentions amount to a 
disagreement as to how the evidence extant at the time of the 
September 1983 Board decision was weighed and evaluated.  
Such a disagreement cannot constitute a valid claim of CUE.  
See Fugo v. Brown, 6 Vet. App. 40, 44 ("to claim CUE on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE"); see also 38 C.F.R. § 20.1403(d).

The Board does not necessarily dispute that the Board's 
September 1983 decision is not a model of legal and factual 
exposition, at least by current standards.  However, current 
standards are not applicable, and in any event this 
deficiency is not a basis for a finding of CUE.  With respect 
to the crucial matter of whether the Board failed to apply 
the proper statutory law or regulation, or applied it 
incorrectly, as discussed immediately above such is not shown 
in this case.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  The Board believes, given 
the circumstances of this case, denial is more appropriate.  
As stated above, the primary focus of the moving party's 
counsel's argument is legal in nature, namely that the Board 
misapplied 
38 U.S.C. § 311 and 38 C.F.R. § 3.105(d).

In summary, for the reasons and bases expressed above, the 
Board finds that September 1983 decision did not contain CUE.  
The motion is accordingly denied.




ORDER

The motion to revise the Board's September 1983 decision on 
the basis of clear and unmistakable error is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



